Citation Nr: 1241664	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  09-49 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to a rating in excess of 50 percent prior to December 1, 2008, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU) prior to December 1, 2008.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1985.  His awards and decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Huntington, West Virginia.

The Veteran submitted an original claim of entitlement to an increased (in excess of 10 percent) rating for his service-connected PTSD that was received by VA on September 11, 2007.  In November 2007, the RO in Roanoke, Virginia, granted a 50 percent disability rating effective the date of receipt of the Veteran's claim.  In January 2008, the Veteran claimed entitlement to a higher disability rating and new, relevant medical evidence was associated with the claims file.  In March 2008, he claimed entitlement to a 100 percent disability rating.  Again additional, relevant medical evidence was associated with the claims file.  In May 2008, the Roanoke RO issued a letter informing the Veteran that a temporary total (100 percent) disability evaluation had been assigned effective January 4, 2008 due to his hospitalization for service-connected PTSD.  However, in August 2008, the Veteran's authorized representative submitted an inquiry as to the status of his March 2008 "claim for an increased evaluation."  Additional, relevant medical evidence was subsequently added to the record and jurisdiction of the claims file was transferred to the RO in Huntington, West Virginia. 

In December 2008, the Huntington RO notified the Veteran that his temporary total rating was discontinued and his 50 percent disability rating for PTSD had been restored, effective December 1, 2008.  That same month, the Veteran claimed entitlement to a 100 percent disability evaluation and additional, relevant medical evidence was added to the claims file.  The Huntington RO issued a February 2009 rating decision continuing the 50 percent disability rating, which the Veteran timely appealed.  Although the RO subsequently issued an August 2010 decision granting a 70 percent disability rating effective December 1, 2008, the Veteran has indicated that rating does not satisfy his appeal so the matter remains before the Board.  See AB v. Brown, 6 Vet.App. 35 (1993).  Therefore, the issue has been characterized as shown on the first page of this decision.

The Board notes that the Veteran did not appeal any of the rating decisions issued prior to the February 2009 decision.  However, new, relevant medical evidence was added to the claims file within one (1) year of each of the prior decisions dating back to the November 2007 rating action.  Pursuant to 38 C.F.R. § 3.156(b) (2012), new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Therefore, the Board finds that the period under consideration extends from September 11, 2007, the date his original increased rating claim was received by VA.

In Rice v. Shinseki, 22 Vet.App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such a claim is either expressly raised by the Veteran or reasonably raised by the record.  As the Veteran has appealed the rating assigned for his PTSD, presented evidence of unemployment, and alleged that he is unable to work as a result of his PTSD, the issue of entitlement to a TDIU is part of his appeal even though it was not certified to the Board.  Id.; 38 C.F.R. § 3.155(a) (2012); 38 C.F.R. § 19.35 (2012) (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue).  The Veteran is presently in receipt of an award of TDIU, effective December 1, 2008, the date his temporary total evaluation was discontinued.  Although the award of a 100 percent disability rating generally moots a claim of entitlement to a TDIU, the issue of the Veteran's entitlement to a TDIU from the start of the appellate period to the effective date of the 100 percent rating remains on appeal.  Herlehy v. Principi, 15 Vet.App. 33, 35 (2001).

The Veteran appeared at a hearing before a Decision Review Officer (DRO) in April 2010 and he testified before the undersigned Veterans Law Judge in June 2012.  Transcripts of both hearings have been associated with the Veteran's claims file.  In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal, which has also been reviewed by the Board.

The matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. VA will notify the Veteran if further action is required on his part.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records.  The most recent VA treatment records contained in the claims file are dated in April 2010, more than two (2) years ago.  Furthermore, the Veteran testified in June 2012 that he received inpatient VA PTSD treatment from November 2011 to March 2012.  While this case is in remand status, the agency of original jurisdiction (AOJ) must obtain any outstanding records of VA treatment from the Martinsburg, West Virginia, VA Medical Center and associate them with the claims file.  Additionally, at his hearing, the Veteran testified to receiving VA vocational rehabilitation services.  Therefore, the AOJ should attempt to obtain his VA vocational rehabilitation folder on remand.

The Board also finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination.  He was last afforded a VA examination in May 2010.  More than two (2) years have passed since that examination and the Veteran has testified as to subsequent inpatient treatment and an increase in his PTSD symptoms.  Therefore, as the evidence suggests that the Veteran's PTSD symptomatology may have increased in severity since the May 2010 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of his service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In regard to the claim for a TDIU, the Board notes that a TDIU may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it is rated at least 60 percent disabling, or, if there are multiple disabilities resulting in a combined rating of at least 70 percent, one of the disabilities is rated at least 40 percent disabling.  38 C.F.R. §§ 3.340 , 3.341, 4.16(a) (2012).

The Veteran is currently in receipt of an award of TDIU and his service-connected PTSD is rated 70 percent disabling.  However, PTSD is his only service-connected disability and, prior to January 4, 2008, it was rated 50 percent disabling.  Therefore, he does not meet the threshold criteria for a TDIU under 38 C.F.R. 
§ 4.16(a) during the time period under appellate consideration for this issue.  When a claimant does not meet the threshold criteria for a TDIU under 38 C.F.R. 
§ 4.16(a), a total disability evaluation may still be assigned on an extraschedular basis.  For such consideration, the cases of all Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), are to be submitted to the Director, Compensation and Pension (C&P) Service.  38 C.F.R. § 4.16(b).

However, the Veteran's appeal for an increased rating for PTSD may affect his eligibility for a TDIU under 38 C.F.R. § 4.16(a).  Specifically, an assignment of a higher disability rating for PTSD prior to January 4, 2008, would enable him to be considered for an award of TDIU on a schedular basis.  Therefore, the Board finds that the claim of entitlement to a TDIU is inextricably intertwined with the increased rating claim which is being remanded by the Board.  The claims must be considered together.  See Parker v. Brown, 7 Vet.App. 116 (1994); Harris v. Derwinski, 2 Vet.App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

The claims file reflects that the Veteran was employed by a McDonald's in Phoebus, Virginia during the time period under consideration for the claim for a TDIU. While this case is in remand status, the AOJ must take appropriate steps to have that employer complete a Request for Employment Information Form (VA Form 21-4192) in order to clarify the Veteran's dates of employment, whether he was employed full or part time, the date he was last employed, and the reason for his departure from the job. See 38 U.S.C.A § 5103A(b)(1) .

The appeal is therefore REMANDED for the following actions:

1.  Obtain all VA treatment records from the Martinsburg, West Virginia, VA Medical Center dated from April 2010 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Obtain the Veteran's VA vocational rehabilitation folder.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Send a request for Employment Information (VA Form 21-4192) to the Veteran's pertinent former employer (McDonald's restaurant in Phoebus, Virginia).

4.  After the above development has been completed and all outstanding records have been associated with the claims file, afford the Veteran a VA examination at an appropriate location to determine the current nature and severity of his PTSD. 

The claims file, to include a copy of this Remand, must be made available to the examiner. The examiner must review this Remand and the claims file as well as conduct any indicated evaluations, studies, and tests in order to identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  

The examiner also must render an opinion as to the effect of the Veteran's PTSD on his employability prior to December 1, 2008.  

Any opinion offered must be accompanied by supporting rationale.   

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  NOTE that if it is determined that the Veteran is unemployable by reason of his PTSD prior to January 4, 2008, but PTSD has not been rated more than 50 percent disabling prior to January 4, 2008, the claim should be submitted to the Director of C&P Service for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b).  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

